DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 3, 4, 6, and 7 is/are pending.
Claim(s) 2 and 5 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0043905 A1.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "first press rollers" and "second press rollers" of claim 1 do not have antecedent basis in the specification. Press rollers 41a, 41b correspond to the claimed first press rollers (e.g., [0048]). Press rollers 42a, 42b correspond to the claimed second press rollers (e.g., [0049]). The Office recommends referring to 41a, 41b as first press rollers in paragraph [0048] and 42a, 42b as second press rollers in paragraph [0049].

Claim Rejections - 35 USC § 112
Claim(s) 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a pair or more first press rollers" in line 33 and "a pair or more second press rollers" in line 34. Claim 1 has previously recited the limitation "a pair or more press rollers" in line 8. It is unclear if "a pair or more first press rollers" recited in line 33 and "a pair or more second press rollers" recited in line 34 are further limiting "a pair or more press rollers" recited in line 8. If "a pair or more first press rollers" recited in line 33 and "a pair or more second press rollers" recited in line 34 are further limiting "a pair or more press rollers" recited in line 8, the number of press rollers required by claim 1 is at least four press rollers. However if "a pair or more first press rollers" recited in line 33 and "a pair or more second press rollers" recited in line 34 are not further limiting "a pair or more press rollers" recited in line 8, the number of press rollers required by claim 1 is at least six press rollers. Therefore, the number of press rollers required by claim 1 is unclear.
Claim 1 recites the limitation "sandwiching at least one of the plurality of electrodes" in lines 33–34. Claim 1 has previously recited the limitation "sandwiching at least one of the plurality of electrodes" in lines 8–9. It is unclear if "at least one of the plurality of electrodes" recited in lines 33–34 is further limiting "at least one of the plurality of electrodes" recited in lines 8–9.
Claims 3, 4, and 6 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3, 4, and 6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "a pair or more first press rollers" in line 30 and "a pair or more second press rollers" in line 31. Claim 7 has previously recited the limitation "a pair or more press rollers" in line 12. It is unclear if "a pair or more first press rollers" recited in line 30 and "a pair or more second press rollers" recited in line 31 are further limiting "a pair or more press rollers" recited in line 12. If "a pair or more first press rollers" recited in line 30 and "a pair or more second press rollers" recited in line 31 are further limiting "a pair or more press rollers" recited in line 12, the number of press rollers required by claim 7 is at least four press rollers. However if "a pair or more first press rollers" recited in line 30 and "a pair or more second press rollers" recited in line 31 are not further limiting "a pair or more press rollers" recited in line 12, the number of press rollers required by claim 7 is at least six press rollers. Therefore, the number of press rollers required by claim 7 is unclear.
Claim 7 recites the limitation "sandwiching at least one of the plurality of electrodes" in lines 30–31. Claim 7 has previously recited the limitation "sandwiching at least one of the plurality of electrodes" in lines 12–13. It is unclear if "at least one of the plurality of electrodes" recited in lines 30–31 is further limiting "at least one of the plurality of electrodes" recited in lines 12–13.

Allowable Subject Matter
Claim(S) 1, 3, 4, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Orilall et al. (US 2015/0372271 A1, hereinafter Orilall).
Orilall discloses an electrospinning apparatus (1600, [0090]) depositing a fiber, the electrospinning apparatus comprising a transport section (1640) transporting a plurality of electrodes (1610, [0095]); and a fiber deposition section (1634) depositing the fiber on a first surface and a second surface of the plurality of electrodes (1610, [0091]), the plurality of electrodes (1610) being transported by the transport section (1640, [0095]), the second surface facing an opposite side to the first surface (FIG. 16, [0081]), and a pressurizing section (1630) pressurizing the plurality of electrodes including the fiber deposited (FIG. 16, [0090]), the pressurizing section (1630) including a pair or more press rollers sandwiching at least one of the plurality of electrodes (1610, [0090]), each of the plurality of electrodes (1610) including a first electrode layer (102a) including the first surface (FIG. 1A, [0043]), a second electrode layer (102B) including the second surface (FIG. 1A, [0043]), and a current collector layer (111) positioned between the first electrode layer (102a) and the second electrode layer (102b) in a first direction perpendicular to the first surface and the second surface (FIG. 1, [0043]), the plurality of electrodes (1610) including a coated portion and an uncoated portion, the current collector layer overlapping the first electrode layer (102a) and the second electrode layer (102b) in the first direction on the coated portion (FIG. 1A, [0043]), the current collector layer (111) not overlapping the first electrode layer (102a) and the second electrode layer (102b) in the first direction on the uncoated portion (FIG. 1A, [0043]), the uncoated portion protruding from the coated portion toward one side in a second direction orthogonal to the first direction (FIG. 1A, [0043]), the transport section (1640) transporting the plurality of electrodes (1610) in a third direction in the fiber deposition section (1634), the third direction being orthogonal to the first direction and the second direction (FIG. 16, [0091]), the plurality of electrodes (1610) being arranged in the second direction and including a first electrode and a second electrode, the first electrode being positioned at one end in the second direction, the second electrode being positioned at other end in the second direction (FIG. 1A, [0043]), the first electrode being transported so that the uncoated portion of the first electrode protrudes toward the one end side (FIG. 1A, [0043]), the second electrode being transported so that the uncoated portion of the second electrode protrudes toward the other end side (FIG. 1A, [0043]).
Orilall does not disclose, teach, or suggest the following distinguishing feature(s):
An electrospinning apparatus comprising a transport section transporting a plurality of electrodes side by side so that fiber is deposited over two adjacent electrodes in a fiber deposition section, and a pressurizing section including a pair or more first press rollers sandwiching at least one of the plurality of electrodes and a pair or more second press rollers sandwiching the fibers that are deposited overt the two adjacent electrodes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725